PALMER, J.
Kermit Alexander appeals the sentence imposed upon him after he was resentenced pursuant to Heggs v. State, 759 So.2d 620 (Fla.2000), arguing that it was error for him not to be represented by counsel at the resentencing hearing. In that the State properly concedes that Alexander was entitled to be represented by counsel at his resentencing hearing, we reverse and remand for resentencing, at which time Alexander should be represented by counsel. See Jenkins v. State, 816 So.2d 780 (Fla. 5th DCA 2002). The other issues presented by Alexander in his brief can be addressed at the resentencing hearing with the assistance of counsel.
REVERSED and REMANDED.
COBB and SHARP, W., JJ., concur.